Citation Nr: 0834541	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO.  05-35 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The veteran had active duty service from September 1972 to 
May 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

A personal assault was incurred during active service, which 
resulted in PTSD. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD based on in-service personal assault are approximated. 
38 U.S.C.A. §§ 1110; 5107(b) (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005). The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.





Analysis

The veteran contends that her current PTSD symptoms result 
from an in-service personal assault. After carefully 
considering the record, the Board finds that the evidence is 
at least in equipoise as to whether an in-service personal 
assault occurred, and will grant the claim.

Because personal assault is an extremely personal and 
sensitive issue, many incidents are not officially reported, 
which creates a proof problem with respect to the occurrence 
of the claimed stressor. In such situations it is not unusual 
for there to be an absence of service records documenting the 
events the veteran has alleged. Therefore, evidence from 
sources other than the veteran's service records may 
corroborate an account of a stressor incident. See, e.g., 
Patton v. West, 12 Vet. App. 272, 277 (1999).  

As provided by 38 C.F.R. § 3.304(f), if a PTSD claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities; rape crisis centers; mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy. 38 C.F.R. § 3.304(f).  

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  Id.  


VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred. Id.

As stated by the U.S. Court of Appeals for Veterans Claims 
(Court) in Bradford v. Nicholson, 20 Vet. App. 200 (2006), 
§ 3.304(f)(3) provides "unequivocally" that "VA will not 
deny a post-traumatic stress disorder claim that is based on 
in-service personal assault" without first providing the 
requisite notice. The Court also stated that § 3.304(f)(3) 
requires VA to advise personal assault claimants that 
credible supporting evidence of a stressor may include (1) 
"evidence from sources other than the veterans service 
records" or (2) "evidence of behavior changes." The Board 
must provide "a written statement of [its] findings and 
conclusions, and the reasons or bases for those findings and 
conclusions, on all material issues of fact and law presented 
on the record." 38 U.S.C. § 7104. The Board must also 
address all issues that are reasonably raised by the 
appellant. EF v. Derwinski, 1 Vet. App. 324, 326 (1991); see 
also Jones v. Principi, 3 Vet. App. 396, 399 (1992).    

The veteran contends that she experienced an in-service 
personal assault by a commanding officer resulting in Absent 
Without Leave (AWOL) infractions and a suicide attempt during 
active service. Personnel records indicate that during Spring 
1974 the veteran had three incidences of AWOL for periods 
exceeding a week. The veteran underwent a psychiatric 
examination in April 1974. The examination report shows that 
the veteran sought treatment after a suicide attempt 
resulting from a culmination of stress during active service. 
Leading up to the suicide attempt, the veteran reported being 
angry with her commanding officer and tired of being 
restricted. After overdosing on medication, the veteran 
contacted her sister to seek medical attention. Upon a mental 
status examination, the examiner found the veteran to be 
alert and oriented without any significant depression or 
thought disorder, but questioned the credibility of the 
veteran's reported history. He diagnosed passive aggressive 
personality and recommended the veteran be separated from 
service immediately.  

The veteran has been in receipt of Social Security 
Administration (SSA) disability benefits for an anxiety 
disorder since November 2002. VA treatment records reflect 
that the veteran has a PTSD diagnosis and has regularly 
sought mental health treatment through the VA since November 
2003.  

Of chief importance is a February 2008 letter from the VA 
clinic director stating that the veteran's PTSD diagnosis is 
entirely the result of sexual trauma experienced during her 
active service. The veteran has regularly sought mental 
health treatment at this clinic since November 2003. She 
received treatment for severe depression and anxiety related 
to trauma. The clinic director, who is also a psychologist, 
stated that he has personally treated the veteran and 
reiterated that the veteran's primary diagnosis is PTSD, 
which has existed since 1974. He opined that it is at least 
as likely as not that the veteran's PTSD diagnosis is 
entirely a result of sexual trauma experienced during her 
active service.     

Although the veteran's service and personnel records do not 
reflect allegations of a personal assault, alternative 
sources of records contain probative evidence to support a 
finding that an in-service personal assault occurred. 
Bradford, supra.; 38 U.S.C.A. § 3.304(f)(3). In her letter 
supporting her claim, the veteran contends that she was 
assaulted by her commanding officer, and she submitted a 
letter by her sister corroborating her account of the 
assault. A certificate of psychiatric examination, dated 
April 1974, reflects that the veteran attempted suicide after 
becoming angry with her commanding officer. Additionally, 
personnel records reflect multiple AWOLs during Spring 1974 
that immediately preceded her suicide attempt. Finally, there 
is a February 2008 letter from a VA psychologist stating that 
after regularly treating the veteran, it is his professional 
opinion that the veteran has a PTSD diagnosis entirely due to 
sexual trauma experienced during her active service. 


After considering the special provisions regarding in-service 
personal assault, the Board finds that the evidence is at 
least in equipoise as to whether an in-service personal 
assault occurred. See 38 U.S.C.A. § 3.304(f)(3); 38 U.S.C.A. 
§ 5107(b). Since the medical evidence shows that the veteran 
has a PTSD diagnosis etiologically related to her active 
service, the claim is granted. 


ORDER

Service connection for PTSD is granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


